Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 and 14, it is not clear as to what the limitation “wherein the peripheral insulating wall has a width along the first direction that extends into the peripheral insulating wall” in lines 11-12 and 10-11 respectively. For the purpose of examination, it is being considered as “wherein the base region has a width along the first direction that extends into the peripheral insulating wall”. Proper change is requested.
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend. Claims 10-13 are rejected as being dependent upon rejected claim 9.

Claim 20 recites the limitation "the first contacting track and the second contacting track at least partially contacting the passivation layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered to be depending on claim 19. Proper change is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-7, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301548 A1 (“Clark”) in view of US 2016/0093722 A1 (“Tilke”).

Regarding claim 1, Clark shows (Fig. 2) an electronic device, comprising a substrate (6, para 88), the substrate including: 
a well (12, P type, para 79 ); 
a peripheral insulating wall (8 with opposite conductivity N to the well thus isolating the well 12, para 66) laterally surrounding the well; and 
at least one lateral bipolar transistor formed in the well and having a base region (30, base, para 89) extending under parallel collector (36, para 90) and emitter regions (38, para 90). 

Tilke shows (Fig. 1) the peripheral insulating wall (51, para 11) being widened in a first direction, so that the base region (20, para 11) penetrates into the peripheral insulating wall.
Clark peripheral wall modified by Tilke shows the claimed invention.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tilke, with wider base region, to the invention of Clark.
The motivation to do so is that the selection of an art recognized base region is suitable for the intended use of Clark (MPEP §2144.07).   

Regarding claim 2, Clark as previously modified by Tilke shows wherein the base 

    PNG
    media_image1.png
    437
    842
    media_image1.png
    Greyscale



Regarding claim 3, Clark as previously modified by Tilke shows wherein: 
the substrate (Clark, 6, para 95, N) has a first conductivity type; 
the peripheral insulating wall (Clark 8, para 88, N) has the first conductivity type; 
the base region (Clark, 30, N, para 88) has the first conductivity type; 
the well (Clark, 12, P, para 88) has a second conductivity type different from the first conductivity type; and
the collector (36) and emitter regions (38) have the second conductivity type (Clark, P, para 90).

Regarding claim 4, Clark as previously modified by Tilke shows wherein the base region penetrates into the peripheral insulating wall over a distance (Tilke, D along left and right sides, 2D) in the range from approximately 20% to approximately 50% of a length of the base region (width of 20) in the first direction (left to right).

Regarding claim 5, Clark as previously modified by Tilke shows wherein the base region penetrates into the peripheral insulating wall over a distance (2D) of approximately 30% of a length of the base region in the first direction.

Regarding claim 6, Clark as previously modified by Tilke shows a PNP transistor with base P. It is obvious to one skill in the art to have a similar transistor wherein the first conductivity type is p and the second conductivity type is n (for a NPN transistor).

claim 7, Clark as previously modified by Tilke shows wherein the first conductivity type is n and the second conductivity type is p.

Regarding claim 14, Clark shows (Fig. 2) a device, comprising: 
a substrate (6); 
a well (12) in the substrate; 
a peripheral insulating wall (8) laterally surrounding the well; and 
a lateral bipolar transistor in the well, the lateral bipolar transistor having a collector region (36), an emitter region (38), and a base region (30), the collector region and the base region extending along a first direction (into the paper, Fig. 2b) and spaced laterally apart from one another along a second direction (left to right, Fig. 2b) that is transverse to the first direction, the base region extending under the collector and emitter regions, 
wherein the base region has a width along the first direction.
Clark does not show the base region extending into the peripheral insulating wall.
Tilke shows (Fig. 1) the base region (20, para 11) extending into the peripheral insulating wall (51, para 11).
Clark peripheral wall modified by Tilke shows the claimed invention.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tilke, with wider base region, to the invention of Clark.
The motivation to do so is that the selection of an art recognized base region is suitable for the intended use of Clark (MPEP §2144.07).

Regarding claim 15, Clark shows (Fig. 2a) wherein the width of the peripheral insulating wall (8) along the first direction (vertical) is greater than a width of the well (12) along the first direction (well is built within the peripheral insulating wall).

claim 16 and 17 and 18, the prior art as noted in the above rejection of claim 3 or 4 or 5 respectively, discloses the entire claimed invention.

2. Claims 8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Tilke as applied to claim 1 or 14 further in view of US 2019/0319097 A1 (“Kushner”).

Regarding claim 8, Clark as previously modified by Tilke shows emitter and collector regions.
Clark as previously modified by Tilke does not show further comprising: 
first contacting tracks located vertically in line with the collector regions; and 
second contacting tracks located vertically in line with the emitter regions.
Kushner shows (Fig. 1-3) further comprising: 
first contacting tracks (104, para 31) located vertically in line with the collector regions (107,108); and 
second contacting tracks (103, para 31) located vertically in line with the emitter regions (103, para 30).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kushner, with contacting tracks, to the invention of Clark as previously modified by Tilke.
The motivation to do so is that the selection of an art recognized emitter and collector contacts suitable for the intended use of Clark as previously modified by Tilke for external connectivity (MPEP §2144.07).  

 Regarding claim 19, Clark as previously modified by Tilke shows emitter and collector regions.

Kushner shows (Fig. 1-3) a first contacting track extending (104, para 31) along the first direction (Y) and overlying the collector region (107,108); and a second contacting track (103, para 31) extending along the first direction and overlying the emitter region (103, para 30), the second contacting track spaced laterally apart from the first contacting track along the second direction (X).

Regarding claim 20, Kushner shows (Fig. 1-3) a passivation layer (field oxide 203, para 41) on the substrate (202), each of the first contacting track (104) and the second contacting track (103) at least partially contacting the passivation layer.

3. Claims 9-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Tilke and US 6501632 B1 (“Avery”).

Regarding claim 9, Clark shows (Fig. 2) a substrate (6); 
a well (12) in the substrate; 
a peripheral insulating wall (8) laterally surrounding the well; and 
at least one lateral bipolar transistor in the well, the at least one lateral bipolar transistor having a collector region (36), an emitter region (38), and a base region (30), the collector region and the base region extending along a first direction (into the paper direction) and spaced laterally apart from one another along a second direction (Fig. 2b left to right) that is transverse to the first direction, the base region extending under the collector and emitter regions, 
wherein the base region has a width along the first direction.

Tilke shows (Fig. 1) the base region (20, para 11) extending into the peripheral insulating wall (51, para 11).
Clark peripheral wall modified by Tilke shows the claimed invention.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tilke, with wider base region, to the invention of Clark.
The motivation to do so is that the selection of an art recognized base region is suitable for the intended use of Clark (MPEP §2144.07).   

Clark as previously modified by Tilke does not show an electrostatic discharge protection device, comprising: at least one electronic device, including: bipolar device.
Avery shows (Fig. 9) an electrostatic discharge protection device (300), comprising: at least one electronic device, including: bipolar device (Q’.sub.1, NPN bipolar, col 2, ln 50-54).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Avery, with electrostatic discharge, to the invention of Clark as previously modified by Tilke.
The motivation to do so is that the combination produces the predictable result of protecting an integrated device from being damaged (col 2, ln 50-51).

Regarding claim 10, Clark in view of Tilke and Avery shows the electrostatic discharge protection device.
Clark in view of Tilke and Avery does not specifically teach wherein the electrostatic discharge protection device has a holding voltage greater than 5 V and a clamping voltage of less than 7 V.


Regarding claim 12, Clark in view of Tilke and Avery shows an input/output (IO) terminal (302, Avery) electrically coupled to the collector region (312, Avery) of the at least one lateral bipolar transistor (Q’.sub.1, Avery), 
wherein the emitter region (314, Avery) of the at least one lateral bipolar transistor is electrically coupled to an electrical ground (304, Avery).

Regarding claim 13, Clark in view of Tilke and Avery shows a first Zener diode having an anode electrically connected to the base region of the at least one lateral bipolar transistor, the first Zener diode having a cathode electrically connected to the collector region of the at least one lateral bipolar transistor; and 
a second Zener diode having an anode electrically connected to the base region of the at least one lateral bipolar transistor, the second Zener diode having a cathode electrically connected to the emitter region of the at least one lateral bipolar transistor.

 4. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Tilke and Avery, as applied to claim 9 above, further in view of US 2015/0236009 A1 (“Gill”).

claim 11, Clark in view of Tilke and Avery shows protecting an application (by the electrostatic discharge protection device 300, Avery).
Clark in view of Tilke and Avery does not specifically teach configured for protecting an application for which a limit voltage is between about 0 V and about 5 V.
Gill shows ESD clamp circuit with bipolar transistor configured for protecting an application for which a limit voltage is between 5-5.5 V (para 5) which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Gill, with limit voltage, to the invention of Clark in view of Tilke and Avery.
The motivation to do so is that the combination produces the predictable result of protecting low voltage pins against transient current (para 5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WASIUL HAIDER/Examiner, Art Unit 2819